NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 30 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DANA GRAY, AKA Dana Sue Gray,                   No. 18-16787

                Plaintiff-Appellant,            D.C. No. 1:13-cv-01473-DAD-
                                                GSA
 v.

V. ROMERO, Dr.; et al.,                         MEMORANDUM*

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Eastern District of California
                    Dale A. Drozd, District Judge, Presiding

                             Submitted May 21, 2019**

Before: THOMAS, Chief Judge, FRIEDLAND and BENNETT, Circuit Judges.

      California state prisoner Dana Gray, AKA Dana Sue Gray, appeals pro se

from the district court’s judgment dismissing for failure to comply with a court

order her 42 U.S.C. § 1983 action alleging federal and state law claims arising out

of her medical treatment. We have jurisdiction under 28 U.S.C. § 1291. We



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review for an abuse of discretion. Pagtalunan v. Galaza, 291 F.3d 639, 640 (9th

Cir. 2002). We affirm.

      The district court did not abuse its discretion by dismissing Gray’s action

after Gray failed to comply with the district court’s orders directing her to cease

filing frivolous motions and other requests. See Ferdik v. Bonzelet, 963 F.2d 1258,

1260-61 (9th Cir. 1992) (discussing factors to be considered before dismissing a

case for failure to comply with a court order and stating that a district court’s

dismissal should not be disturbed absent “a definite and firm conviction” that it

“committed a clear error of judgment” (citations and internal quotation marks

omitted)).

      Gray’s motion for appointment of counsel (Docket Entry No. 30) is denied.

      AFFIRMED.




                                           2                                    18-16787